Filed 3/3/16 P. v. Wallace CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B267068

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YA028113)
         v.

ROOSEVELT WALLACE,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of the County of Los Angeles,
Steven R. Van Sicklen, Judge. Affirmed.
         Law Offices of Ann-Marissa Cook, Ann-Marissa Cook, under appointment by the
Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant Roosevelt Wallace appeals from the trial court’s order denying his
petition for resentencing filed pursuant to Penal Code1 section 1170.18. His appointed
appellate counsel filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende)
requesting that we independently review the entire record to determine if there are any
arguable issues on appeal. We conclude that there are no arguable issues and that
defendant’s appointed counsel has satisfied her responsibilities under Wende, supra, 25
Cal. 3d 436.


                                     BACKGROUND
       In 1996, defendant was convicted of first-degree residential burglary in violation
of section 459. In June 2015, he filed a petition for resentencing pursuant to section
1170.18 in which he asserted that he was convicted of receiving or concealing stolen
property in violation of section 496. The trial court read and considered defendant’s
petition and issued an order denying it on the ground that defendant “was convicted of
first degree residential burglary [in violation of section 459] which is not an eligible
offense under Prop[osition] 47 [section 1170.18].”



                                       DISCUSSION
       Pursuant to Wende, supra, 25 Cal. 3d 436, we examined the record concerning
defendant’s petition to determine if there are any arguable issues on appeal. Based on
that independent review, we have determined there are no arguable issues on appeal
because the trial court correctly concluded that defendant’s conviction on the first-degree
residential burglary charge did not qualify him for the relief he sought under section
1170.18. According, we conclude that defendant’s appointed counsel has fully satisfied
her responsibilities under Wende, supra, 25 Cal. 3d 436.



1
       All further statutory references are to the Penal Code unless otherwise indicated.


                                              2
                                    DISPOSITION
      The order denying defendant’s petition for resentencing is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                               KUMAR, J.


We concur:



             TURNER, P. J.



             BAKER, J.





       Judge of the Superior Court of the County of Los Angeles, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                           3